Citation Nr: 0005275	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-18 055 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for ventricular 
ectopy with recurrent syncope.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Jonathan B. Fairbank, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1989 to 
October 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Ventricular ectopy with recurrent syncope is manifested 
by chest pain.

2.  The appellant is at the maximum schedular evaluation for 
migraine headaches.


CONCLUSIONS OF LAW

1.  Ventricular ectopy with recurrent syncope is 10 percent 
disabling under the pre-1998 criteria for rating disorders of 
the cardiovascular system.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.104, Diagnostic Code 7015 
(1997).

2.  Migraine headache disability has been assigned the 
maximum schedular evaluation.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues on appeal stem from a December 1997 rating 
decision wherein the RO confirmed and continued 
noncompensable evaluations for service connected migraine 
headaches and ventricular ectopy with recurrent syncope from 
October 24, 1991, the date of separation from service.  In 
March 1999, the evaluation for migraine headaches was 
increased to 50 percent from September 10, 1997, which was 
the date of receipt of claim for an increased evaluation.  
Accordingly, the issues before the Board are a determination 
of entitlement to a compensable evaluation for ventricular 
ectopy with recurrent syncope, and entitlement to an 
evaluation in excess of 50 percent for migraine headaches.  
The claim was remanded by the Board in November 1999 for the 
appellant to clarify a request for a Travel Board.  In 
January 2000, the appellant indicated she did not wish a 
Travel Board hearing.


Ventricular Ectopy with Syncope

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that the symptoms associated with her ventricular ectopy are 
more disabling than currently evaluated.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of her claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified treatment 
sources, VA examinations were conducted in 1997 and 1998, and 
the appellant testified before the RO in November 1998.  
Furthermore, in March 1999, the appellant's attorney 
indicated that there was no outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In testimony before the RO in November 1998, the appellant 
disagreed with the assigned evaluations.  Most of the time 
she experienced sharp chest pain that was followed by a 
migraine headache 80 percent of the time.  She noticed 
problems with her left hand and drawing in her neck.  It was 
exacerbated by stressful situations or exertion.  Doctors had 
recommended a pacemaker but she felt she was too young for 
that.  She had symptoms two to three times per week and it 
was getting worse.  Her medications were not working as well.  
The headaches had affected her job performance.  She did not 
have syncope as often since she discontinued using beta-
blockers, but past a certain point of exertion she would 
black out.

The appellant's disability was initially evaluated by analogy 
under the schedule for rating the cardiovascular system, 
Diagnostic Code 7099-7015 for auriculoventricular block.  In 
March 1999 the RO reclassified the disability under 
Diagnostic Code 7011 for sustained ventricular arrhythmias.  
The criteria for evaluating cardiovascular disorders changed 
in January 1998 and August 1998.  The claim was filed in 
September 1997.  When a regulation changes after a claim has 
been filed but before the appeal process has been completed, 
the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See 
38 U.S.C.A. § 5110.  

Under the pre-1998 criteria for evaluation of 
auriculoventricular block, a 100 percent evaluation was 
assigned for complete block with attacks of syncope 
necessitating the insertions of a permanent internal 
pacemaker, and for 1 year, after which period the rating will 
be on the residuals.  A 60 percent evaluation was assigned 
with complete block, Stokes-Adams attacks several times a 
year despite the use of medication or management of the heart 
block by pacemaker.  With complete auriculoventricular block 
without syncope or as a minimum rating when a pacemaker had 
been inserted, a 30 percent evaluation was assigned.  A 10 
percent rating was assigned when the block was incomplete; 
without syncope but occasionally symptomatic.  A 
noncompensable rating was assigned where the block was 
incomplete; asymptomatic, without syncope or need for 
medicinal control after more than one year.  38 C.F.R. 
§ 4.104; Diagnostic Code 7015 (1997).

The pre-1998 criteria directed evaluation of paroxysmal 
auricular fibrillation under the code for rating paroxysmal 
tachycardia.  With severe, frequent attacks, a 30 percent 
evaluation was assigned.  With infrequent attacks, a 10 
percent evaluation was assigned.  38 C.F.R. § 4.104; 
Diagnostic Code 7011 (1997).

Tachycardia, bradycardia and the various arrhythmias do not 
represent generally acceptable diagnoses.  38 C.F.R. § 4.100 
(1997).

Under the post-1998 criteria, both sustained ventricular 
arrhythmias (Diagnostic Code 7011) and atrioventricular block 
(Diagnostic Code 7015) are evaluated identically.  When there 
is chronic congestive heart failure, or a workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent, a 100 percent 
evaluation is assigned.  When there is more than one episode 
of congestive heart failure in the past year, or a workload 
of 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent evaluation is assigned.  When a 
workload of 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
evaluation is assigned.  When a workload of 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication is required, 
a 10 percent evaluation is assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7007.

VA Medical Center records from March 1996 documented a 
complaint of recurrent chest pain.  The symptoms had become 
more severe in the prior 6 to 8 weeks, with symptoms 
characterized as moderately severe and occurring one to two 
times per week.  The pain was located medially and left 
parasternally.  It was a cramping pain in quality and of 5 to 
10 minutes in duration.  There was no radiation or associated 
symptoms.  The severe episodes were followed by migraine 
headaches within 24-hours.  It was nonexertional and occurred 
primarily in the daytime, with relieving and exacerbating 
factors.  On examination, her heart exhibited a normal rate 
and rhythm.  Electrocardiogram revealed mild, diffuse T-wave 
flattening.  

A VA examination was conducted in October 1997.  At that time 
she had stopped taking beta-blockers and had more exercise 
tolerance.  She had approximately 1/4-mile dyspnea on exertion 
when running.  Leisure walking did not produce symptoms.  
There was no anginal component.  She was not taking any 
medications.  No syncopal episodes had been documented.  
Electrocardiogram revealed a normal sinus rhythm with a sinus 
arrhythmia without left ventricular hypertrophy.  There was 
no hypertension.  She had a regular rate and rhythm of 72.  
S1/S2 were normal, S3/S4 were absent.  There were no murmurs, 
rubs or extra sounds on auscultation.  A Holter monitor test 
completed in September 1992 had revealed intermittent sinus 
bradycardia, sinus arrhythmia and sinus tachycardia; 
ventricular ectopy; no supraventricular ectopy.  She was 
diagnosed with exercise-induced ventricular ectopy without 
documented syncope.  The examiner opined that sedentary 
employment or light manual labor was feasible, but that 
anything more than that would create a 50 to 75 percent loss 
of productivity.  (The Board notes that the rating decision 
of December 1997 failed to fully report the examiner's 
opinion).

A VA examination was conducted in December 1998.  She 
reported that over the prior year she had episodes of 
irregular heartbeat on a daily basis, occurring about twice a 
day and lasting a few minutes.  These episodes were 
precipitated by stress at work and by varying degrees of 
physical activity.  She recognized the onset of these 
episodes and had to quit whatever she was doing and rest in 
order to avoid progression of the problem.  She recalled one 
or two episodes of loss of consciousness over the prior year.  
Her irregular heartbeat was associated with chest pain in the 
form of cramps, shortness of breath and a feeling of 
dizziness.  She was not taking any cardiac medication.  She 
had lost many days from work mainly due to migraine 
headaches.  Auscultation of her heart revealed a regular rate 
and rhythm and normal S1 and S2.  There were no murmurs, rubs 
or gallops.  The point of maximum impulse was nondisplaced.  
There was no hepatojugular reflux and no lower extremity 
edema.  Electrocardiogram revealed normal sinus rhythm.  
Exercise tolerance testing concluded at maximal tolerance.  
She was clinically normal and her electrocardiogram was 
normal.  Workload was 12 METs.  Her exercise tolerance was 
good and her heart rate response was normal.  There were no 
ST segment changes on electrocardiogram.  There were no 
significant arrhythmias.  The diagnosis was cardiac 
arrhythmia with associated syncope and chest pain.  The 
examiner concluded that the cardiac arrhythmia limited the 
options for treatment of the migraine headaches.

In an undated statement from Dr. E. M., it was his opinion 
that the appellant needed a referral to an 
electrophysiologist for an electrophysiologic study regarding 
her history of syncope with positive significant ventricular 
ectopy.

The appellant documented her employer leave policy and days 
missed from work alleged to be due to migraine headaches.

However, comparing the pre-1998 criteria to the post-1998 
criteria, the Board believes that the pre-1998 criteria are 
more favorable to the appellant.  The appellant's disability 
falls within the 10 percent evaluation under the pre-1998 
criteria for auriculoventricular block (Diagnostic Code 
7015).  As the workload associated with exercise tolerance 
testing in December 1998 was 12 METs and the appellant is not 
taking any medication for this disability, a compensable 
evaluation is not assignable under the post-1998 criteria.

Because the RO considered the appellant's disability under 
both criteria (although on separate occasions), a Bernard 
issue is not raised by the Board's consideration of both 
criteria in this decision.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The evidence supports a 10 percent evaluation under the 
criteria for auriculoventricular block, as the Board finds 
there is competent evidence that the disability was 
occasionally symptomatic.  The appellant is competent to 
report her symptoms, including chest pain.  Lay testimony is 
competent when it regards features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465. 469-70 (1994).  A VA examiner in December 1998 
associated the service connected cardiac arrhythmia with 
chest pain.  In addition, the October 1997 examiner opined 
that if the appellant engaged in more than sedentary 
employment, there would be a 50-75 percent loss in 
productivity.  This again supports the view that the disorder 
is not asymptomatic.  Accordingly, competent evidence of 
symptomatic arrhythmia has been presented and a 10 percent 
evaluation is warranted.

Under the pre-1998 criteria, a higher evaluation is not 
warranted.  Competent evidence of complete heartblock has not 
been presented.  A pacemaker has not been inserted, and the 
attacks of arrhythmia have not been described by competent 
professionals as severe or frequent.  Although the appellant 
was complaining of attacks twice daily in December 1998 
precipitated by stress and physical exertion, no arrhythmias 
were demonstrated on exercise tolerance testing.  As to a 
higher evaluation, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).

In light of the October 1997 examiner's statement that the 
disability might affect productivity, the Board has 
considered referral of the issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  Further action is not warranted 
because the examiner implied in that statement that full 
employment was possible so long as it was sedentary.  No 
evidence has been presented showing frequent periods of 
hospitalization, and the standard of marked interference 
with employment has not been met due to the evidence that 
demonstrated gainful employment.  Furthermore, the 
appellant's own statements tend to establish that time lost 
from work was due to migraine headaches.


Migraine Headaches

Service connection was granted for migraine headaches in 
October 1992 and the disability was assigned a noncompensable 
evaluation.  In September 1997, the appellant filed a claim 
for an increased evaluation for migraine headaches.  This 
appeal stems from the December 1997 rating decision that 
confirmed and continued the noncompensable evaluation.  
During the pendency of the appeal, the evaluation was 
increased to 50 percent from September 10, 1997, the date of 
receipt of the claim for an increased rating.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that her migraine headaches had increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of her claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified treatment 
sources, VA examinations were conducted in 1997 and 1999, and 
the appellant testified before the RO in November 1998.  
Furthermore, in March 1999, the appellant's attorney 
indicated that there was no outstanding evidence which would 
be relevant to this claim.

The Board notes that the claim for an increased evaluation 
was granted in a March 1999.  A 50 percent evaluation was 
assigned from the date of receipt of the claim for the 
increased rating.  The maximum schedular evaluation for 
migraine headaches is 50 percent.  See, 38 C.F.R. Part 4, 
Diagnostic Code 8100 (1999).  There is no provision for a 
higher evaluation for this disability, and no evidence that 
the disability is more appropriately evaluated under another 
Diagnostic Code.  Here, the appellant is at the maximum 
schedular evaluation for her headache disability.  Since all 
potential schedular benefits were established, the appeal is 
no longer well grounded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Similarly, in Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995), as to an original claim, the Court stated that 
when a claimant is seeking an increased evaluation, the claim 
is well grounded only as long as the rating schedule provides 
for a higher evaluation. 

Where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law.  Sabonis v 
Brown, 6 Vet. App. 426, 430 (1994). 

The Board has also considered referral of this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  Frequent 
hospitalizations for migraine headaches have not been 
demonstrated.  The appellant has testified that she has lost 
time from work due to migraine headaches.  The Board accepts 
the appellant's statements and finds that her statements, in 
addition to the other evidence she has submitted, 
objectively establishes that she has lost time from work due 
to migraine headaches.  However, the second standard for 
extraschedular consideration is marked interference with 
employment, such that an exceptional or unusual disability 
picture has been presented.  The criteria for an award of a 
50 percent evaluation for migraine headaches requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic impairment.  An assignment of 
a 50 percent evaluation recognizes severe economic 
impairment or in other words, the interference the appellant 
has experienced with her employment.  Since the appellant's 
economic impairment due to migraine headaches is 
specifically compensated under the assigned schedular 
criteria, an exceptional or unusual disability picture has 
not been presented.  Therefore, the Board finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

A 10 percent evaluation for ventricular ectopy with recurrent 
syncope is granted, subject to the controlling regulations 
applicable to the payment of monetary awards.  An increased 
evaluation for migraine headaches is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

